Citation Nr: 1143588	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-47 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for right elbow disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent for left elbow disorder.

4.  Entitlement to an initial evaluation in excess of 10 percent for right thumb disorder.

5.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain.

6.  Entitlement to an initial compensable evaluation for diverticulitis.

7.  Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 1985, from February 1991 to September 1992, and from May 1993 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction of the case was subsequently transferred to the RO in Roanoke, Virginia.

A hearing was held in October 2011, in Washington, D.C., before the undersigned Veterans Law Judge; a transcript of the hearing is in the claims file.


FINDINGS OF FACT

1.  During the October 2011 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for service connection for bilateral hearing loss and his appeals for increased initial evaluations for right elbow disorder, left elbow disorder, right thumb disorder, and lumbar strain.

2.  From April 1, 2008 to November 30, 2009, the Veteran's diverticulitis was predominantly manifested by no more than mild irritable colon syndrome.

3.  From December 1, 2009, the Veteran's diverticulitis was predominantly manifested by no more than moderate irritable colon syndrome, with complaints of abdominal pain, diarrhea, nausea, and constipation.

4.  The Veteran's hypertension has been shown to require medication for its control; the evidence of record does not show diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal for an initial evaluation in excess of 10 percent for right elbow disorder have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

3.  The criteria for withdrawal of a substantive appeal for an initial evaluation in excess of 10 percent for left elbow disorder have been met. 38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

4.  The criteria for withdrawal of a substantive appeal for an initial evaluation in excess of 10 percent for right thumb disorder have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

5.  The criteria for withdrawal of a substantive appeal for an initial evaluation in excess of 10 percent for lumbar strain have been met. 38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

6.  The criteria for an initial evaluation of 10 percent, but no more, for diverticulitis, since December 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7327 (2011).

7.  The criteria for an initial evaluation of 10 percent, but no more, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's appeals for compensable initial evaluations for diverticulitis and hypertension arise from his disagreement with the initial evaluations assigned to these conditions following the grant of service connection.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

At his October 2011 Board hearing, the Veteran withdrew his appeals of all of the remaining issues, hence VA's duties to notify and assist the Veteran with these issues is no longer required.

The duty to assist the Veteran has been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations of the spine were performed in February 2008 and March 2011.  These examinations were performed by examiners that had reviewed the history of the conditions, examined the Veteran, and included rationales for the conclusions reached.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not claimed that either of these examinations was inadequate, although he has indicated that he misunderstood a question asked by the examiner in the February 2008 examination.  Id.  His misunderstanding does not affect the outcome of this decision.

There is no indication that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This decision is granting increased evaluations of 10 percent for both the Veteran's hypertension and diverticulitis, which are the specific evaluations requested by the Veteran during his October 2011 Board hearing.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

I.  Withdrawn Appeals

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

At the October 2011 hearing, the Veteran expressed his desire to withdraw his appeal with regard to service connection for bilateral hearing loss, and his appeals for increased initial evaluations for right elbow disorder, left elbow disorder, right thumb disorder, and lumbar strain.
  
As the Veteran has withdrawn the appeals in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on those matters.  

II. Claims for Increased Initial Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

Where a Veteran appeals the initial evaluation assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

A.  Diverticulitis

Diverticulitis is rated under the provisions of 38 C.F.R. § 4.114, Code 7327, which provides that diverticulitis is to be rated as irritable colon syndrome, peritoneal adhesions, or ulcerative colitis, depending upon the predominant disability picture.

The schedular criteria of Diagnostic Code 7301 used in rating adhesions of peritoneum provide for a 10 percent rating for moderate adhesions of peritoneum, pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  38 C.F.R. § 4.114, Diagnostic Code 7301.

A Note to Diagnostic Code 7301 provides that ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intra-abdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  Id.

Diagnostic Code 7323 (ulcerative colitis) provides a 10 percent rating for moderate ulcerative colitis, with higher ratings for more severe manifestations.  38 C.F.R. § 4.114, Diagnostic Code 7323.

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensably (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe 
irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling, the highest available rating under this diagnostic code.  38 C.F.R. § 4.114, Diagnostic Code 7319. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive; and 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  None of the manifestations required for a rating under Diagnostic Codes 7331, 7342, and 7345 to 7348 are present and need not be discussed.

i.  Diverticulitis From April 1, 2008 to November 30, 2009

An October 2007 in-service computed tomography colonoscopy found the Veteran's diverticulitis was manifested by areas of diverticula, contamination, and adherent stool.  

The Veteran denied having any complaints related to his colon diverticulitis during his February 2008 VA contract (QTC) examination.

From the time of discharge, April 1, 2008, to November 30, 2009, the Veteran's diverticulitis was predominantly manifested by diverticulitis of the colon which was no more than mild in severity, and without any colon related complaints.  There was no evidence of peritoneal adhesions or ulcerative colitis.  Thus, prior to December 1, 2009, a compensable evaluation is not warranted.  

ii. Diverticulitis from December 1, 2009

In his substantive appeal, filed December 1, 2009, the Veteran reported complaints of pain in the lower left abdomen, nausea, diarrhea, and constipation.  

A March 2011 QTC examination report noted his complaints of nausea, vomiting, constipation and abdominal pain.  The examination report noted that the Veteran's abdominal pain had the characteristics of cramps and lots of gas.  These manifestations were essentially repeated by the Veteran at the October 2011 Board hearing.  

The Veteran has submitted written statements, hearing testimony, and made statements to medical examiners and clinicians regarding the manifestations of his disability.  His statements are competent and credible evidence as to what he observes and feels.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Since December 1, 2009, the Veteran's diverticulitis has been predominantly manifested by no more than moderate irritable colon syndrome, with complaints of abdominal pain, diarrhea and constipation.  There is no evidence of peritoneal adhesions or ulcerative colitis.  Accordingly, a 10 percent evaluation is warranted during this period of time.

A higher evaluation, 30 percent, would be warranted for severe irritable colon syndrome, with alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.   The Veteran's diverticulitis, however, is not shown to be severe.  The March 2011 QTC examination noted that this condition did not affect the Veteran's body weight, and that the Veteran was not receiving any treatment for this condition.  Physical examination revealed the Veteran to be well nourished.  Examination of the abdomen revealed no evidence of striae on the abdominal wall or distention of the superficial veins.  The report noted that there was no evidence of ostomy, or tenderness to the abdomen or flank on palpation, no palpable masses, and no evidence of splenomegaly, ascites, or ventral hernia.  The VA examiner also noted that this condition does not cause anemia, and there are no findings of malnutrition.  

A schedular evaluation of 10 percent, but no higher, is warranted for the Veteran's diverticulitis since December 1, 2009.

iii.  Extraschedular Consideration

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required, there is no need to go to the second and third steps, and the analysis stops.  Id.

The schedular rating criteria under Diagnostic Code 7319 accurately describe the Veteran's disability level and symptomatology as discussed in the preceding analysis.  A noncompensable rating is warranted for mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is warranted for moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress.  These ratings accurately describe the disability level and symptomatology of the Veteran's diverticulitis both before and after December 1, 2009.  

Accordingly, referral for extraschedular evaluation of the Veteran's service-connected diverticulitis is not warranted at any time since the initial grant of service connection effective in April 2008.  Thun, 22 Vet. App. at 115.  

B.  Hypertension

The Veteran is seeking a compensable initial evaluation for his service-connected hypertension.  

The RO assigned the Veteran's hypertension a noncompensable initial evaluation pursuant to Diagnostic Code 7101, used in rating hypertensive vascular disease.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more; or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104.

The evidence of record shows that the Veteran's hypertension has a history of diastolic pressure in excess of 100 and now requires continuous medication for its control.  A November 2007 inservice physical examination listed a diagnosis of hypertension.  A November 2007 medical history report noted that the Veteran had been diagnosed with hypertension.  The report also noted that he was initially prescribed medications to control this condition, but that this treatment was later altered to lifestyle changes.  A February 2008 QTC examination, conducted prior to the Veteran's separation from service, listed blood pressure readings of 131/86, 136/91, and 145/103.  The examination report concluded with a diagnosis of high blood pressure.

In March 2011, the Veteran underwent a QTC physical examination.  The examination report noted that the Veteran had been taking Zestril for the past year to control his hypertension.  At the October 2011 Board hearing, the Veteran testified that he continued to take Zestril to control his hypertension.

Under these circumstances, the Veteran's hypertension warrants an initial evaluation of 10 percent since his discharge from the service.  The Veteran's hypertension, diagnosed in service, is shown to have required medication to keep it under control.  The February 2008 examination included a blood pressure reading 145/103, which was during this period of ineffective treatment through lifestyle changes only, as his medication had been discontinued.

The Veteran's service-connected hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  The February 2008 VA examination noted blood pressure readings of 131/86, 136/91, and 145/103.  The March 2011 QTC examination report listed blood pressure readings of 120/70 and 120/74.  Since the initial grant of service connection, there is no period in which the Veteran's hypertension has been manifested by diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.  Accordingly, a rating of more than 10 percent for hypertension is not warranted.  Fenderson v. West, 12 Vet. App. at 126.

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required, there is no need to go to the second and third steps, and the analysis stops.  Id.

The schedular criteria reasonably describe the Veteran's disability level and symptomatology of the Veteran's hypertension.  The Veteran's hypertension has been shown to require medication for its control.  The evidence does not show diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.  Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  Thus, the criteria for 10 percent rating reasonably describe the Veteran's service-connected hypertension disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  

Accordingly, referral for extraschedular evaluation of the Veteran's service-connected hypertension is not warranted.  Thun, 22 Vet. App. at 115.  



















ORDER

The appeal for an entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to an initial evaluation in excess of 10 percent for right elbow disorder is dismissed.

The appeal for entitlement to an initial evaluation in excess of 10 percent for left elbow disorder is dismissed.

The appeal for entitlement an initial evaluation in excess of 10 percent for right thumb disorder is dismissed.

The appeal for entitlement to an initial evaluation in excess of 10 percent for lumbar strain is dismissed.

An evaluation of 10 percent, but no more, for diverticulitis, from  December 1, 2009, is granted.

An initial evaluation of 10 percent, but no more, for hypertension is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


